     Case 1:18-cv-11642-VM-DCF Document 228-1 Filed 06/11/21 Page 1 of 11




                                Exhibit A




June 11, 2021                             Baliga v. Link Motion Inc. et al., No. 1:18-cv-11642
Case 1:18-cv-11642-VM-DCF Document 228-1
                                   130-1 Filed 06/11/21
                                               03/26/20 Page 2
                                                             1 of 11
                                                                  10
Case 1:18-cv-11642-VM-DCF Document 228-1
                                   130-1 Filed 06/11/21
                                               03/26/20 Page 3
                                                             2 of 11
                                                                  10
Case 1:18-cv-11642-VM-DCF Document 228-1
                                   130-1 Filed 06/11/21
                                               03/26/20 Page 4
                                                             3 of 11
                                                                  10
Case 1:18-cv-11642-VM-DCF Document 228-1
                                   130-1 Filed 06/11/21
                                               03/26/20 Page 5
                                                             4 of 11
                                                                  10
Case 1:18-cv-11642-VM-DCF Document 228-1
                                   130-1 Filed 06/11/21
                                               03/26/20 Page 6
                                                             5 of 11
                                                                  10
Case 1:18-cv-11642-VM-DCF Document 228-1
                                   130-1 Filed 06/11/21
                                               03/26/20 Page 7
                                                             6 of 11
                                                                  10
Case 1:18-cv-11642-VM-DCF Document 228-1
                                   130-1 Filed 06/11/21
                                               03/26/20 Page 8
                                                             7 of 11
                                                                  10
Case 1:18-cv-11642-VM-DCF Document 228-1
                                   130-1 Filed 06/11/21
                                               03/26/20 Page 9
                                                             8 of 11
                                                                  10
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-1
                                   130-1 Filed
                                         Filed06/11/21
                                               03/26/20 Page
                                                        Page10
                                                             9 of
                                                                of10
                                                                   11
Case 1:18-cv-11642-VM-DCF Document 228-1
                                   130-1 Filed 06/11/21
                                               03/26/20 Page 11
                                                             10 of 11
                                                                   10
